Citation Nr: 0522312	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1992 to January 
1993 and from July 1993 to September 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran initially appealed a June 2002 rating 
decision that granted service connection for right and left 
knee medial collateral ligament strains and assigned 
noncompensable (i.e., 0 percent) ratings for each knee, 
retroactively effective from December 28, 2001.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  A more recent October 2002 RO 
decision increased the ratings for each knee to 10 percent, 
with the same effective date of December 28, 2001.  The 
veteran has continued with his appeal, requesting even higher 
initial ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(the veteran is presumed to be seeking the highest possible 
ratings unless he expressly indicates otherwise).

The Board remanded this case to the RO in November 2003 to 
make additional attempts to obtain the veteran's service 
medical records (SMRs), to obtain additional clinical records 
of treatment he has received since service, and to have him 
undergo a comprehensive VA orthopedic examination to more 
fully assess the severity of his bilateral knee disability.  
The case since has been returned to the Board for further 
appellate consideration.




FINDING OF FACT

The veteran has no instability, subluxation, locking, 
swelling, limitation of motion in any plane of either knee, 
but he has minimal arthritic changes and painful motion in 
each knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the right knee disability.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Codes 5003, 5257 and 5299 (2004).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the left knee disability.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Codes 5003, 5257 and 5299 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in a January 2002 letter, so prior to the RO's 
adjudication of his claims in June and October 2002.  Thus, 
this was in accordance with the holding in Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.



According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the January 2002 VCAA notice letter did not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  And a March 2004 RO letter requested that 
he provide any additional evidence, such as recent treatment 
records from Dr. Digioia.  The veteran responded by providing 
an Authorization and Consent to Release Information, VA Form 
21-4142, but stated that he had not been treated by Dr. 
Digioia for the last two years.  So the RO did not attempt to 
obtain those records.



The RO also made additional attempts to obtain the veteran's 
SMRs, particularly since he reported in his October 2002 
substantive appeal (VA Form 9) that his full compliment of 
SMRs were not on file.  The Board noted this and requested 
this additional development when remanding the case to the RO 
in November 2003.  But additional attempts by the RO, on 
remand, to obtain more SMRs were unsuccessful.  The RO was 
informed there were no more records and the May 2005 SSOC 
apprised the veteran that the National Personnel Records 
Center (NPRC), a military records repository, had confirmed 
this.  The veteran was also informed in a March 2005 RO 
letter that he could submit any additional SMRs in his 
possession, as well as any other evidence or information that 
might support his claims.  See VAOPGCPREC 1-04 (Feb. 24, 
2004).

Also, the veteran was afforded VA examinations in May 2002 
and more recently, on remand, in March 2005 to obtain medical 
opinions concerning the severity of his bilateral knee 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And when examined he did not report having 
received any relevant VA treatment.  He also declined his 
opportunity to testify at a hearing in support of his claims.  
See 38 C.F.R. § 20.700(a).  And the more recent statements 
and correspondence from him do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without again remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

VA X-rays of the veteran's right knee in January 1995 
revealed some mild degenerative changes but no narrowing of 
the knee joint.  There was some mild spur formation of the 
superior aspect of the patella at the patellofemoral joint.  
The medial tibial eminence was extremely sharp.  The 
impression was very minimal degenerative joint disease (DJD, 
i.e., arthritis).

On VA orthopedic examination in May 2002 the veteran' claims 
file was not available for review.  He had been employed as 
an investigator with the City of Pittsburgh for four years.  
He had first noticed and sought attention for knee pain and 
difficulty going up and down steps in 1995, when he was given 
medications and prescribed light duty for the rest of his 
military tour.  Currently, he complained of pain in both 
knees as well as redness, swelling, and stiffness, but he 
denied having any locking or giving way of the knees.  He 
reported having a dull, aching knee pain half of the time.  
He did not use medication, ice or heat, but he rested his 
knees for a few hours that brought partial relief.  He 
experienced flare-ups about "twice a month" in each knee, 
brought on by extended periods of walking and running 
associated with increased pain, redness, and swelling.  At 
such times he had to rest his knees completely to obtain 
partial relief.  Typically, he could walk one mile without 
severe pain.  He could go up and down one flight of stairs 
and stand for about 10 minutes without severe knee pain.  He 
had no problem sitting or driving a car.  He did not use any 
braces, a cane or other assistive devices.  He denied having 
had further knee injury, any knee surgery or episodes of 
subluxation or dislocation.  At work he was required to walk 
long distances and at home he had to go up and down stairs, 
which was a problem for him.  He also had difficulty playing 
with his child, as well as any kind of physical exertion.  

On objective clinical examination the veteran was 68 inches 
in height and weighed 215 lbs.  There was tenderness to 
palpation all along the medial aspect of both knees.  There 
was mild effusion, more prominent medially in both knees.  
There was bilateral moderate erythema and mild warmth.  
Reflexes were 2+, bilaterally.  Ankle jerks were elicitable 
and normal.  Babinski's was ongoing, bilaterally.  There was 
normal tone, strength, sensations, and pulsations in both 
lower extremities.  Coordination testing was normal.  There 
was no medial, lateral, anterior or posterior instability of 
either knee.  McMurray's test was negative, bilaterally.  
Range of motion was intact through both knees with complete 
flexion and extension of both knees.  There was pain and 
crepitus throughout all of extension and flexion in both 
knees.  X-rays of the knees revealed no fracture or 
dislocation.  There were no significant arthritic changes in 
either knee.  There was no significant narrowing of the joint 
spaces of either knee.  There were tiny spurs at the 
posterior-superior margins of both patellae but no 
radiographic changes to suggest fluid within either knee 
joint.  The diagnoses were tiny spurs at the posterior-
superior margins of both patellae, but otherwise 
radiographically normal knees.  The diagnosis was bilateral 
medial collateral ligament strains of the knees.  

On more recent VA orthopedic examination in March 2005 the 
veteran's claims folder was available for review.  He stated 
that he had bilateral knee pain that was worse in his left 
knee.  His diagnosis in 1995 was mild chondromalacia of the 
patellofemoral joints.  In the past an MRI had been negative.  
Currently he worked full time as an investigator without any 
difficulty and was able to play golf and baseball at least 
once a week.  He could run without any difficulty, but after 
vigorous activity he had some knee pain in the joint lines of 
the knees, greater in the left knee than the right.  He 
denied having giving way, catching, locking, popping or 
mechanical symptoms.  He took no medications and did not use 
an assistive device for walking.  

On objective physical examination there was no effusion of 
the veteran's knees and only very minimal warmth or erythema.  
He had full range of motion, from 0 degrees of extension to 
145 degrees of flexion.  His knees were stable to varus-
valgus and anterior-posterior stress.  He had 5/5 motor 
function of the quadriceps, hamstrings, gastrosoleus, 
tibialis anterior, and "EHL" muscle groups.  He had 
negative patellar apprehension test and had normal patellar 
glide.  He had only mild crepitus in the right patellofemoral 
joint and none in the left.  Repetitive motion of both knees 
did not increase pain, fatigue or incoordination.  
X-rays revealed some spurring of the superior-posterior 
aspect of his patella, consistent with a spur, but not 
necessarily consistent with chondromalacia.  He had good 
cartilage base.  There was an excellent joint space, which 
was essentially normal with slight lateral tilting of the 
patella.  The diagnosis was very, very mild chondromalacia of 
the patella, with retained ability to participate in all 
activities of daily living and beyond, including playing 
vigorous sports at least once a week.  It was the examiner's 
impression that the veteran's minimal knee symptoms had not 
worsened over time and had not worsened since his last 
examination (in 2002).



Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

As mentioned, when, as here, the veteran timely appealed the 
rating initially assigned for his bilateral knee disability 
- just after establishing his entitlement to service 
connection for it, VA must consider his claims in this 
context.  This includes determining whether he is entitled to 
"staged" ratings to compensate him for times since filing 
his claims when his disability may have been more severe than 
at others.  See Fenderson, 12 Vet. App. at 125-26.

Degenerative arthritis, under DC 5003, requires consideration 
of the extent of limitation of motion - as determined by DC 
5260 (for flexion) and 5261 (for extension).  VA adjudicators 
also must consider 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
pertaining to functional loss due to pain, etc.  See also 
VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOGCPREC 9-98 (August 14, 1998); and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).



Under 38 C.F.R. § 4.71(a), DC 5003, if degenerative arthritis 
is established by 
X-rays, compensation may be awarded under three 
circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  



Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable, i.e., 0 percent rating is warranted if 
flexion is limited to no more than 60 degrees; a 10 percent 
rating requires flexion limited to no more than 45 degrees, a 
20 percent rating to no more than 30 degrees, and a 
30 percent rating to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees; a 10 percent rating 
requires extension limited to no more than 10 degrees, 
a 20 percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.  

In VAOGPREC 9-2004 (September 17, 2004), it was held that 
despite motion being in one plane and the motions of both 
flexion (bending the leg) and extension (straightening the 
leg) being necessary for normal function, they serve 
different functional roles and so constitute two symptoms or 
manifestations that are not duplicative or overlapping so 
that separate ratings may be assigned for limitation of each 
motion (i.e., knee flexion under DC 5260 and knee extension 
under DC 5261) without violation of the rule against 
pyramiding, at 38 C.F.R. § 4.14, regardless of whether the 
limited motions are from the same or different causes. 

Also, because pain can cause limitation of motion, a rating 
for limitation of motion under DC 5260 or 5261 should take 
into consideration the degree of additional range of motion 
loss due to pain under 38 C.F.R. § 4.40 and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003, provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  See VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), and VAOGCPREC 9-98 (August 14, 
1998).

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257, was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

But in VAOGCPREC 9-98, it was held that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
the limitation of motion under DC 5260 or 5261 need not be 
compensable but must at least meet the criteria for a 0-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  In other words, a compensable degree of limited 
motion under DCs 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under DC 5257, if there is X-ray evidence of 
arthritis and also painful motion under 38 C.F.R. § 4.59.



Legal Analysis

Here, there is no evidence of ankylosis in either knee or 
evidence of dislocated cartilage, locking of the knees, 
removal of semilunar cartilage, malunion of the tibia or the 
fibula, or genu recurvatum.  So the provisions of 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5259, 5262, and 5263 are not 
applicable.

There is no specific DC for rating the veteran's service-
connected bilateral medial collateral ligament strain.  So 
the RO has rated the disorder analogously by use of a 'built-
up' code.

Under 38 C.F.R. § 4.20 (2004) it is permissible to rate an 
unlisted disorder as if it were a closely related disease or 
injury, when the functions affected, the anatomical 
localization, and symptomatology are closely analogous.  See, 
too, Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather 
than symptoms).  Analogous ratings may be accomplished under 
38 C.F.R. § 4.27 by 'built- up' with the first 2 digits being 
from the part of the schedule most closely identifying the 
bodily part or system and, followed by a hyphen, the last 2 
digits being '99' to signify rating as an unlisted condition.  
Generally see Archer v. Principi, 3 Vet. App. 433 (1992). 

Here, the initial noncompensable rating was assigned, 
analogously under DC 5260, which sets forth criteria for 
ratings based on limitation of flexion.  However, neither the 
May 2002 nor the March 2005 VA rating examinations found any 
limitation of flexion or of extension of either knee.  
Subsequently, the October 2002 RO decision assigned higher 10 
percent ratings for each knee, analogously, under DC 5257, 
which sets forth criteria for ratings based on recurrent 
subluxation or instability, or "other" impairment of the 
knee.

The Board finds that the use of DC 5257, for rating the 
service-connected disorder at issue, is appropriate because 
the functions affected, anatomical localization, and 
symptomatology are closely analogous.  Specifically, 
impairment of the medial collateral ligaments would most 
likely be manifested by ligamentous instability.

The two VA rating examinations, however, in 2002 and more 
recently in 2005, did not detect any instability or 
subluxation in either knee.

Rather, the veteran's primary complaint has been that of pain 
on extended use of his knees.  The January 1995 right knee X-
ray yielded a diagnosis of "minimal" DJD of the right knee 
based on "mild" spurring at the superior aspect of the 
right patella.  Subsequent X-rays on VA examinations in May 
2002 and March 2005 also found spurring of the superior-
posterior margins of both patellae.  Although the impression 
at the time of the May 2002 X-rays was that there was no 
"significant" arthritic changes in the knees, this does not 
rule out the presence of actual arthritis in each knee, in 
light of the finding on the January 1995 right knee X-ray 
that there was "minimal" DJD.  Given the similarity of the 
findings on the 1995 right knee 
X-ray, i.e., patellar spurring, with those on X-rays in 2002 
and 2005 which also showed patellae spurring, there is 
sufficient X-ray evidence to conclude the veteran actually 
now has arthritis in each knee, albeit of only a very minimal 
degree.

The evidence otherwise shows that the veteran has painful 
motion and crepitus, in flexion and in extension, of each 
knee.  This is taken together with the presence of arthritis 
in each knee and is sufficient to support the 10 percent 
ratings he currently has for each knee.  But, significantly, 
the most recent 2005 examination found no increase in the 
level of his pain or fatigue on repetitive knee motions.

In his October 2002 substantive appeal (VA Form 9), the 
veteran maintained he was misquoted during his May 2002 VA 
examination, inasmuch as he had flare-ups twice a day and 
not, as reported, "twice a month."

Nevertheless, even if true, the recent March 2005 VA 
examination establishes that the veteran retains sufficient 
function in each knee that he can participate in all 
activities of daily living and beyond, including 
participating in vigorous sports.  The opinion of the March 
2005 VA examiner was that the veteran's minimal knee symptoms 
had not worsened over time, and not since his prior VA 
examination in 2002.  So there, in turn, is no basis for 
"staging" his rating under Fenderson.

So ratings higher than 10 percent for each knee are not 
warranted.

Extraschedular Rating

The veteran also is not shown to warrant consideration of an 
extra-schedular rating for the service-connected disability 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  
There is no indication he has experienced "marked" 
interference with his employment (meaning over and beyond 
that contemplated by his currently assigned schedular 
ratings) or required frequent hospitalization as to render 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For these reasons, the preponderance of the evidence is 
against the claims, meaning the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

ORDER

The claim for an initial rating higher than 10 percent for 
the right knee disability is denied.

The claim for an initial rating higher than 10 percent for 
the left knee disability also is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


